We have again examined the testimony for the defense and confess ourselves unable to find anything calling for a charge on self-defense.
Complaint is again made of the testimony of Mrs. Satterwhite relative to what appellant's wife, — on the morning before the killing that evening and in appellant's presence, — said as to a man coming naked to her house not long before the killing. Without going into detail or extended discussion of the admissibility or relevancy vel non of this testimony, it seems enough to say that there is no such difference between what appellant testified that his wife told him prior to the killing and which he claimed led up to same, and what Mrs. Satterwhite testified appellant's wife said in her presence Sunday morning, — as could possibly have affected the verdict in this case. Appellant's testimony that what his wife told him tore him all to pieces and so disturbed him as that he did not know what he was doing when he shot deceased, must have been accpteed as true by the jury, for they gave him the lowest penalty for murder. As far as we are able to determine, it appears immaterial as to whether his wife told the exact facts to appellant, as testified to by him, or with some difference, as testified to by Mrs. Satterwhite. No injury being apparently possible, the motion for rehearing will be overruled.
Overruled.